 

Exhibit 10.6

 

AMENDMENT NO. 1 TO

2013 WARRANTS

TO PURCHASE COMMON STOCK OF

CHAMPIONS ONCOLOGY, INC.

 

This Amendment No. 1 (this “Amendment”) to the Warrants with the issue date of
January 28, 2013 (the “Original Warrants”), effective as of March 13, 2015, is
between Champions Oncology, Inc. (the “Company”) and the other parties hereto,
who constitute the holders of Original Warrants exercisable for a majority of
the number of shares of Common Stock of the Company into which all of the
Original Warrants outstanding as of the date hereof are exercisable, and is thus
binding upon all of the holders of Original Warrants pursuant to Section 12 of
the Original Warrants.

 

WHEREAS, the parties hereto wish to amend the terms of the Original Warrants;

 

NOW, THEREFORE, in consideration of the foregoing and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledge, the
parties agree as follows.

 

1.          Section 5(c) of each of the Original Warrants is deleted in its
entirety and replaced with “[Reserved]”.

 

2.          The last sentence of Section 1(a) is amended and restated in its
entirety as follows:

 

“The “Exercise Price” for each Warrant Share purchased by the Holder upon the
exercise of this Warrant shall be equal to $0.40, subject to adjustment for the
events specified in Section 5 below.”

 

For purposes of this Amendment, the definition of “Exercise Price” in the
Original Warrants (before giving effect to the amendment in this Section 2) is
referred to as the “Original Exercise Price”, and the definition of “Exercise
Price” in the Original Warrants (after giving effect to the amendment in this
Section 2) is referred to as the “New Exercise Price”.

 

3.          The number of shares issuable upon exercise of each of the Original
Warrants (as set forth in the Preamble to the Original Warrants) (the “Original
Shares Issuable”) shall be amended to an amount (the “New Shares Issuable”)
equal to (x) the Original Exercise Price divided by the New Exercise Price,
multiplied by (y) the Original Shares Issuable. For avoidance of doubt, the New
Shares Issuable shall be subject to all limitations, conditions, and adjustments
as set forth in the Original Warrants.

 

4.          The definition of “Expiration Date” (as set forth in the Preamble to
the Original Warrants) of each of the Original Warrants is amended and restated
in its entirety as follows:

 

“…6:00 p.m., eastern time, on January 28, 2019 (or, if such date is not a
Business Day, on the Business Day immediately following such date) (the
“Expiration Date”).”

 

5.          All other provisions of the Original Warrants shall remain
effective.

 

 

 

 

6.          This Amendment shall for all purposes be governed by and construed
in accordance with the laws of the State of New York applicable to contracts
made and to be performed entirely within the State of New York.

 

7.          This Amendment may be executed in any number of counterparts, each
of which shall be deemed an original, and all of which together shall constitute
one and the same instrument. This Amendment may be executed and delivered by
facsimile transmission and/or pdf email transmission.

 

[Remainder of page intentionally left blank]

 

 

 

 

IN WITNESS WHEREOF, the undersigned have executed this Amendment as of the date
first written above.

 

  CHAMPIONS ONCOLOGY, INC.         By: /s/ Joel Ackerman     Name: Joel Ackerman
    Title: President

 

  BATTERY VENTURES IX, L.P.   By: Battery Partners IX, LLC, its general partner
            By: /s/ Scott Tobin       Name: Scott Tobin       Title: Member
Manager

 

  BATTERY INVESTMENT PARTNERS IX, LLC         By: Battery Partners IX, LLC, its
general partner             By: /s/ Scott Tobin       Name: Scott Tobin      
Title: Member Manager

 

  PAR INVESTMENT PARTNERS, L.P.   By: PAR Group, L.P., its general partner    
By: PAR Capital Management, Inc., its general partner                 By: /s/
Arthur Epker III         Name: Arthur Epker III         Title: Vice President

 

  /s/ Joel Ackerman   Joel Ackerman       /s/ Ronnie Morris   Ronnie Morris

 

 

 

